Hannah Calley Attourny to her husband Joseph Calley late Master of the Natch Loialty plaint. agt Nathanll Williams Defendt in an action of the case for that the sd Williams in the yeare. 1670. tooke into his custody from sd Calley bills in Barbados for two thousand and two hundred pounds Muscovado Sugar being for the acc° of sd Owners; which sd bills and Sugar the sd Williams still detaines in *826his hand refuseing to make Satisfaction to the plaint8 great detriment with interest and all due damages according to attachmt datd July. 14th 1677. . . . The Jury . . . found for the plaint. that the Defendt do deliver the Sugar or bills Sued for within four months or pay Fifty pounds mony and costs of Court The Defendt appealed from this Judgemt unto the next Court of Assistants and himselfe principan in £.50. and John Walley and Joseph Webb Sureties in £.25. apeice acknowledged themselves respectively bound . . . on condition the sd Nathanael Williams should prosecute his appeale . . .
[The file on this case yields a sheaf of business correspondence (S. F. 1618. 2, 4, 3):
Mr Henry Taylor & Barbadoes Aprill 28th 1671
Mrs Mehettble Downes
These may Serue at present to advise that mr Joseph Calley, Commander of your ketch, at his going from hence left me his atturney and ordered me to Send what J did receiue to you accordingly J haue now Sent you Three hhds of Rum as per bill of lading & Jnvoice incloased appeares, & J shall J Suppose receiue more goods to Send you, for the Same accot, in the meane time, with my respects to you both, J take leaue and Rest
Your humble Servant
Nathll Williams
. . . true Coppie. per Jsa Addington Cler
Boston the 28th of Decembr 1672
Mr Nathanael Williams
After my kinde love vnto you hoping that these few Lines will finde you in as good health, as they do now leave me, praised be god for it, the Cause of my writing vnto you is, that my desire is that you will gett in them debts, that J did leaue with you you know what they are if you Can gett Mallassis doe, if not Rum or Sugar, or Cottonwoole, but if you Can gett mallassis pray doe. & gett it as Soone as possible you Can, for J do hope to See you about the midle of February, but if J am not there by that time J shall desire you for to Send them, home by the first oppertunity, that you Can, for if J am not there by that time J shall Come by the way of Virginia, and So it will be the Longer till J do Come, what you do Send, J shall desire you to Consigne it to mr John Poole in Boston, So J haue nothing else to trouble you at present, but leaving you to God J rest.
Yours to Serue in what J Can
Joseph Calley
Copia Vera attestr Jsa Addington Cler
Novembr ye 30th 1674
Mr Nathanael Williams
J Expected you would ere this according to your promise haue bene with mee to haue Settled my adjust, but Since your occasions would not permití you, and *827that my vessell is going away, J request you will deliuer to the bearer, One hogshd of Rum, which J will allow vpon our accot, and if not So much due to me, the overplus shall be paid you in money, as now it is Sold by
Your friend to vse
Humphry Warren
Mr Wm Noyse
Sr Pray Deliuer to the bearer one barrel of rum, let the barrel be filled vp & take notice of the n° & Contents of it & his receipt for the Same, on the accot of mr Joseph Calley per order of mr Humphrey Warren.
30th gber 74 Yours: Nathll Williams
Jf there be Two barrels, let him haue them both.
Copia vera attestr Jsa Addington Cler
The Court of Assistants (Records, i. 95) reversed the former judgment and awarded 29s costs to Williams.]